Citation Nr: 1235280	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  04-12 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for residuals of congenital pectus excavatum.  

2.  Entitlement to service connection for a lung and respiratory disorder, including as secondary to congenital pectus excavatum.  

3.  Entitlement to service connection for a disability manifested by chest pain, including as secondary to congenital pectus excavatum.  

4.  Entitlement to service connection for a disability manifested by sternum pain, including as secondary to congenital pectus excavatum.  

5.  Entitlement to service connection for a disability manifested by rib pain, including as secondary to congenital pectus excavatum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Appellant)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1956 to December 1959.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2003 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2005, a travel board hearing was held before a Veterans Law Judge who is no longer a member of the Board in Muskogee, Oklahoma.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in March 2006.  It was returned to the Board and in an October 2006 decision the Board denied the Veteran's claims for service connection for residuals of congenital pectus excavatum, for lung and respiratory disorders, and for disabilities manifested by chest pain, sternum pain and rib pain including as secondary to congenital pectus excavatum.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a September 2008 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's October 2006 decision regarding the denial of service connection and remand the matter so that the Board could insure that compliance with the orders of the March 2006 remand, specifically so that the examiner could provide an explanation of the natural course of pectus excavatum.  The Court granted the joint motion and remanded the case to the Board.

In April 2010, the Board remanded the case to RO so that the Veteran could provide VA with names and addresses of all medical care providers and for an additional VA examination, which included an order that the examiner must provide an explanation of the natural course of pectus excavatum.  As will be described, this was not accomplished, but the claim has been returned to the Board for further adjudication.  

As noted, the Judge who conducted the Veteran's October 2005 travel board hearing is no longer a member of the Board.  The Veteran was afforded the opportunity for an additional hearing and, in August 2012, a video conference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The  issue of service connection for arthritis of the spine was raised in a June 2010 statement submitted by the Veteran's representative and the issue of an increased rating for depression was raised by a March 2012 statement of the Veteran and the representative.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, in March 2006, the Board remanded the issues so that an examination could be conducted to ascertain whether the Veteran's congenital pectus excavatum, which pre-existed active duty, increased in severity (i.e. was aggravated) during service.  The examiner was specifically requested to express a medical opinion whether it is at least as likely as not that any residuals of pectus excavatum, a lung or respiratory disorder, chest pain, sternum pain, or rib pain was aggravated by the Veteran's active duty service.  "The examiner should provide an explanation of the natural course of pectus excavatum."  An examination was conducted by VA in April 2006.  At that time, the examiner stated that "It is my opinion that pectus excavatum condition is not aggravated or worsened due to any incident while he was in service."  The examiner did not provide an explanation of the natural course of pectus excavatum.  This was noted in the September 2008 JMR where it was indicated that the examiner's failure to provide an opinion regarding the natural progression of any of the disorders, including pectus excavatum, was a failure to comply with the March 2006 BVA remand order and the case was returned pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

In April 2010, the Board again remanded the case ordering, in part, another VA examination so that an examiner could express a medical opinion whether it is at least as likely as not that any residuals of pectus excavatum, a lung or respiratory disorder, chest pain, sternum pain, or rib pan was aggravated by the Veteran's active duty service.  "The examiner must provide an explanation of the natural course of pectus excavatum." (Emphasis in original)  While the examiner stated that there was no aggravation of pectus excavatum, lung or any chest wall condition during service, no explanation of the natural course of pectus excavatum was provided.  As such, the opinion is inadequate as the order of the Court in the September 2008 JMR, has not been followed.  

Accordingly, the issues of service connection for congenital pectus excavatum, lung or respiratory disorders, and disabilities manifested by chest pain, sternum pain and rib pain are REMANDED for the following action:


The he RO/AMC should arrange for the examiner who examined the Veteran in July 2010 to provide a supplemental opinion.  The examiner should specifically provide an explanation of the natural course of pectus excavatum.  If the examiner who examined the Veteran in July 2010 is not available, the Veteran's claims folder should be made available for review by another VA examiner who should provide the requested explanation.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



